Citation Nr: 0528048	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1972.  He died in December 2001, and the appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

The Board concluded that additional medical expertise was 
needed to render a decision on this claim and in May 2004 
requested a medical opinion from the Veterans Health 
Administration (VHA) in accordance with 38 C.F.R. § 
20.901(a). In February 2005, the Board remanded the present 
matter for additional development and due process concerns.  
The case has been returned for further appellate review.


FINDINGS OF FACT

1.  The veteran died in December 2001.  The Certificate of 
Death lists the immediate cause of death as chronic 
respiratory failure and underlying causes as hypernephroma 
(malignant), hypercalcemia, and amylotrophic lateral 
sclerosis (ALS).  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The cause(s) of the veteran's death did not have its 
onset during active service or any applicable presumptive 
period, and is not related to any in-service disease or 
injury.

4.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2005).

2.  The claim for Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35 lacks legal entitlement under the law 
providing for educational assistance pursuant to 38 U.S.C.A. 
Chapter 35.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. 
§ 3.807(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in February 2002, as well as the 
discussions in the August 2002 rating decision, March 2003 
statement of the case, and July 2005 supplemental statement 
of the case.  The appellant was told of the requirements to 
substantiate her claims, advised of her and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claims, which would include that in her 
possession, to the RO.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  To the extent that the appellant 
was not provided full and adequate notice prior to the 
initial adjudication of her claims, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In viewing the record as a whole, 
the appellant was provided the notice of all four elements 
that were discussed above.  After the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided in July 2005.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's post-service treatment records, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Here, VHA opinions dated May and August 2004 were 
obtained regarding service connection for the veteran's cause 
of death.  Accordingly, the duty to notify and assist has 
been met to the extent required.


II.  Factual background

Service medical records show that the veteran was 
hospitalized for questionable rheumatic fever with arthritic 
symptoms in 1953 for several months.  He had a diastolic 
heart murmur and was diagnosed as having possible rheumatic 
heart disease and rheumatic arthritis.  Chest X-rays showed 
clear lung fields and the heart was within normal limits with 
no abnormalities.  In November 1960, the veteran was admitted 
for complaints of left-sided lower antero-lateral pleuritic 
type chest pain.  The record noted that he was afebrile when 
admitted and during his hospitalization and the symptoms 
gradually diminished and disappeared.  He was diagnosed as 
having pleurisy, acute, left, organism not known.  Medical 
examinations in June 1960, February 1968, and June 1972 
reported his physical condition, including his lungs, as 
normal.  In July 1972, the veteran underwent a physical 
examination, which showed that he had a normal 
electrocardiogram and, although there was a Grade II 
scratchy, short systolic sound and a short diastolic sound, 
there was no murmur to suggest valvular heart disease.  

The veteran received treatment at William Beaumont Army 
Medical Center in August 1987 for complaints of back and 
right leg pain and weakness for two years.  A myelogram of 
the lumbar spine showed moderate degenerative disk change 
with probable small herniation centrally and to the left at 
L5, S1.  In August 1988, the veteran complained of 
progressive weakness in the right lower extremity (RLE).  He 
stated that he first noticed the weakness 3 years before 
while jogging and has experienced progressive sloping and 
occasional spastic jerking of the foot.  He was diagnosed as 
having chronic RLE weakness, myoclonus.  Possible diagnoses 
were spinal cord tumor, ALS, central nervous system-multiple 
sclerosis.

In May 1991, the veteran was afforded a VA examination.  At 
that time, he gave a history of low back pain and right lower 
extremity weakness since 1986.  He also reported that during 
the last six months he had been having some generalized body 
weakness.  The veteran was diagnosed as having muscular 
dystrophy, paraparesis involving the right lower extremity 
secondary to muscular dystrophy; right foot drop secondary to 
muscular dystrophy; arthralgias of the lumbar spine secondary 
to muscular dystrophy; microscopic hemstasia, etiology 
undetermined, asymptomatic; and leutocytous, etiology 
undetermined, asymptomatic.  Chest X-ray was normal.  

The veteran also received private medical treatment.  An 
August 1999 physical examination showed that he had an 
unsteady gait, right drop foot, limitation of motion, and 
muscle weakness to the right leg.  He was diagnosed as having 
partial ALS of the right limb.  Chest X-rays were normal.  A 
July 2001 Muscular Dystrophy Association (MDA) Progress 
Report stated that no cancer or malignancy was found, but 
there were early mild myelodysplasia and dyshematopoiesis of 
the red blood cells.  Cervical and lumbar stenosis was found 
to have produced pain and weakness and gait disorder and RLE 
paresis were significant.  A November 2001 MDA Progress 
Report showed that the veteran had progressive weakness in 
his legs.  He was diagnosed as having spinal stenosis at 
several levels with progressive weakness; new bulbar 
findings, possible ALS; and a history of myelodysplastic 
syndrome with leukocytosis, but no definite evidence of 
cancer.

In December 2001, the veteran underwent a series of computed 
tomographies (CT).  The chest CT showed multiple pulmonary 
metastatic lesions on both the right and left lung.  The 
veteran was diagnosed as having extensive pulmonary and 
pleural metastatic disease.  CT of the abdomen showed 
extensive induration in the retroperitoneal region on the 
left with a hydronephronic left kidney and huge lower pole 
hypernephroma.  He was diagnosed as having huge hypernephroma 
with extensive invasion in the perinephric space with 
extensive periaortic metastatic disease.  Portable chest X-
ray showed distinct right mid-lung pulmonary nodule and 
interval development of a right mid-lung pleural based mass.  
Lab work performed revealed that the veteran had 
hypercalcemia.  A neurology report stated that the veteran 
was diagnosed as having malignant hypernephroma and 
metastases to the lungs.  The physician opined that it was 
odd that both the weakness-producing entities (the old 
cervical/lumbar stenosis and the new neoplasia-related severe 
hypercalcemia) have produced a motor-neuron-like disease 
resembling ALS.  He further stated that it was clear that the 
veteran did not, nor never had, ALS.

The veteran was discharged one day before his death with the 
following diagnoses: renal cell carcinoma, hypercalcemia, 
worsening RLE muscle strength, weight loss, history of 
ALS/primary lateral sclerosis (PLS), hypernephroma, dysphagia 
necessitating nasogastric tube placement, hyperalbuminemia, 
and hyposphatemia of mild severity.  The physician stated 
that there was some question of whether the veteran did in 
fact have ALS.

The veteran died in December 2001.  The Certificate of Death 
lists the immediate cause of death as chronic respiratory 
failure and underlying causes as hypernephroma (malignant), 
hypercalcemia, and ALS.

In correspondence of record, the appellant contends that she 
is entitled to death benefits as her husband's death was 
directly related to his service in Vietnam, and that he was 
sprayed with Agent Orange.  She stated that although the 
veteran's death certificate did not attribute his death to 
his heart condition, his heart gave out, which caused his 
death.  As his service medical records show that he had 
relapse of rheumatic fever and was found to have "rheumatic 
valvulitis inactive with deformity of aortic valve and aortic 
insufficiency" and was diagnosed as having pleurisy, acute, 
left, organism not known, his cause of death should be 
service connected.  

The Board requested expert medical opinions from the 
Veterans' Health Administration (VHA) regarding the veteran's 
cause of death.  In an opinion dated May 2004, Dr. D.S.G. 
stated, after reviewing the veteran's medical history, that 
there was no doubt that the veteran died as a result of his 
large, widely metastic cancer of the kidney.  He had 
metastases throughout his body, in the lungs, pleura and 
lymphs nodes, which came on suddenly and lead to death 
quickly.  His death, as with many people with overwhelming 
cancer, included respiratory failure.  The expert considered 
whether the veteran's possible exposure to Agent Orange was 
linked to his renal cell carcinoma.  He concluded that there 
was no scientific data that allowed such an association to be 
made.  Renal cell carcinoma was not one of the conditions 
that may be presumed to be attributable to Agent Orange 
according the VHA.  The expert stated that he exhaustively 
searched the National Library of Medicine for associations of 
cancer of the kidney and exposure to various chemicals such 
as Agent Orange or dioxins, but could not find any.  He 
attached an article stating that Agent Orange had not been 
found to cause a number of cancers, including cancer of the 
kidney.  Therefore, the expert concluded that he could not 
find that the veteran's death from renal cell carcinoma was 
tied to his possible exposure to Agent Orange or any other 
aspect of his time in military service.  

In another VHA expert opinion dated August 2004, Dr. R.M.H. 
addressed whether the veteran's ALS had its onset during 
active service or was related to any inservice disease or 
injury.  The claims file was reviewed.  The expert stated 
that the most recent expert neurological opinion was rendered 
by the MDA clinic one month prior to the veteran's death and 
stated that he was diagnosed as having cervical and lumbar 
spondylosis (arthritis) with weakness.  A diagnosis of ALS 
was unlikely.  The expert concluded that it would be highly 
improbable for spondylosis to be related to military service 
or to toxic herbicide exposure.  Addressing ALS, the expert 
stated that an increased post war risk of ALS had been found 
in military personnel who were deployed in the Gulf Region 
and Weiss Kopf, and that risk may not be specific to Gulf War 
service.  However, the diagnosis of ALS was tenuous and 
considered unlikely by the MDA clinic only one month prior to 
the veteran's death.


III.  Cause of death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 2002); 
see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2005).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2005).  Service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In addition, service connection for cardiovascular disease, 
malignant tumors, and amyotrophic lateral sclerosis may be 
established based upon a legal "presumption" by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005). 

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  38 
C.F.R. § 3.309(e) (2005).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide. 38 U.S.C. § 
1116(f) (West 2002); 38 C.F.R. § 3.313a (2005).  Under the 
authority granted by the Agent Orange Act of 1991, the 
Secretary of VA specifically determines, based on reports of 
the National Academy of Sciences (NAS) and other medical and 
scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non- Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx 
or trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2005).

The appellant as a layperson has not been shown to be capable 
of making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Neither the Board nor the appellant is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety.  During 
the veteran's lifetime, he was not service connected for any 
disability.  The death certificate reveals that he died in 
December 2001.  The immediate cause of death was chronic 
respiratory failure with underlying causes of hypernephroma 
(malignant), hypercalcemia, and ALS.  ALS was first suspected 
in 1988 when the veteran was diagnosed as having chronic RLE 
weakness, myoclonus.  However, the VHA expert stated that the 
diagnoses of ALS were tenuous and the MDA clinic found a 
diagnosis of ALS to be unlikely.  Therefore, it is 
questionable whether the veteran did in fact have ALS.  In 
any event, there is no competent evidence showing that ALS 
had its onset in service or within one year of service, or 
was related to any in-service disease or injury.  While the 
VHA expert stated that a study suggested that the increased 
risk of ALS may not be specific to Gulf War service, he did 
not provide a medical opinion linking ALS to the veteran's 
active service.  Service connection may not be based on 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2005).   The VHS expert determined that it 
was highly improbable that the veteran's spondylosis was 
related to his active service or herbicide exposure.

The evidence also shows that the veteran was first diagnosed 
with hypernephroma and hypercalcemia in December 2001, just a 
few weeks before his death.  The VHA expert provided a 
definitive opinion that the veteran's death due to renal cell 
carcinoma was not related to active service.  In addition, he 
specifically stated that the veteran's renal cell carcinoma 
could not be linked to his possible Agent Orange exposure.  
Furthermore, he stated that the many people who die of 
overwhelming cancer have respiratory failure.  He gave no 
indication that the veteran's respiratory failure could be 
related to service and suggested that it resulted from the 
veteran's cancer.  The opinion was based upon reviewed of the 
claims file and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  Therefore, there is no 
evidence showing that the veteran's chronic respiratory 
failure, hypernephroma, or hypercalcemia had their onset in 
service or within one year thereafter or were related to any 
in-service disease or injury.  

The veteran's physical condition upon separation from service 
was normal and chronic respiratory failure, hypernephroma, 
hypercalcemia, and ALS were not shown by the objective 
medical evidence of record until many years after his 
separation from service.  There is no competent evidence of 
record which connects any disability listed on the veteran's 
death certificate to his active service.  

VA's General Counsel has held that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.  See VAOPGCPREC 
18-97, 62 Fed. Reg. 37954 (1997).  The Board notes that the 
medical evidence shows that the veteran's malignant 
hypernephroma metastasized to his lungs.  However, kidney 
cancer, or hypernephroma, is not a presumptive disability 
based on exposure to Agent Orange.  Thus, service connection 
for the cause of the veteran's death, as evaluated under the 
regulations governing presumptive service connection based on 
exposure to Agent Orange, is not warranted.

The appellant contends that the deceased veteran died of a 
heart condition, which began in service.  The cardiac-related 
complaints in service were investigated and revealed no 
organic disease, and there is no competent medical evidence 
of record relating any heart disease to active service.  
Regardless, there is no competent medical evidence showing 
that the veteran died from a heart condition, and the 
appellant is not competent to make such an assessment.  
Therefore, her opinion has no probative value.  See Espiritu.

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2005).  


IV.  Dependents' Educational Assistance

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 3.807(a) (2005).

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service-related.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35, and there is no legal 
entitlement to the benefit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where law, as opposed to facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  The 
Board regrets that more favorable determinations could not be 
made in this case.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


